Citation Nr: 1619507	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-48 545	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel





INTRODUCTION

The Appellant served in the Army National Guard on active duty for training (ACDUTRA) from April 1980 to July 1980, and is seeking service connection for bilateral hearing loss. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee denying the Appellant's claim for direct service connection for bilateral hearing loss.  In December 2008, the Appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  In July 2014, the Board remanded the appeal for further development.  In June 2015, the RO issued a supplemental SOC (SSOC).

Although the Appellant originally filed a claim for bilateral hearing loss, the Board has more broadly characterized the appeal as encompassing the matters set forth on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Appellant also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Appellant did not serve on active duty and has only served one period of ACDUTRA from April 1980 to July 1980.

2.  The Appellant has not been shown to have a diagnosis of left ear hearing loss during the pendency of his claim. 
3.  The Appellant has a current diagnosis of right ear hearing loss.

4.  The Appellant had exposure to acoustic trauma during his period of ACDUTRA.

5.  The Appellant's exposure to acoustic trauma during his period of ACDUTRA did not cause his current right ear hearing loss.   


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.6, 3.385 (2015).

2.  Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.6, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), provide that VA will provide proper notice and assistance to a claimant in obtaining evidence necessary to substantiate a claim.  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between an appellant's service and the disability, degree of disability, and effective date of the disability.  Dingess  v. Nicholson, 19 Vet. App. 473 (2006). 

VA's assistance requirements include assisting the claimant in the procurement of service and other relevant records, providing him with an examination when necessary, and substantially complying with any prior remand directives.  38 U.S.C.A. § 5103A; C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In both his February 2016 and June 2014 briefs, the Appellant asserted that these mandated duties to notify and assist were not properly exercised.  See Appellate Brief Presentation, 3 (Feb. 11, 2016); see also Appellate Brief Presentation, 3 (June 20, 2014).  Specifically, the Appellant found fault with the RO notification letter of October 16, 2008, arguing that it did not inform him how he might prevail in his claims given the type of military service he performed (National Guard).  See Appellate Brief Presentation, 2 (June 20, 2014); referencing Letter from Nashville RO to Appellant, 6 (Oct. 16, 2008).  

The Board notes that the Appellant cited the proper regulations, statutes, and applicable case law governing the appropriate classification of his claim.  See Appellate Brief Presentation, 3 (June 20, 2014); citing 38 C.F.R. § 3.6, 38 U.S.C.A. §§  101(2) and 1131, Cahall v. Brown, 7 Vet. App. 232, 237 (1994), Paulson v. Brown, 7 Vet. App. 466 (1995), Biggins v. Derwinski, 1 Vet. App. 474 (1991), D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000), Maggitt v. West, 202 F. 3d 1370, 1375 (Fed. Cir. 2000), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Appellant is correct that the October 2008 letter did not adequately provide this information, the Board notes that the Appellant has clearly and explicitly demonstrated complete awareness of how to prevail on his claim.  See Appellate Brief Presentation, 2-3 (June 20, 2014).  

Based upon the above, the Board finds that VA's notice obligation has been satisfied.  Any VCAA notice defect has been cured as the record clearly demonstrates that the Appellant has actual notice of the evidentiary requirements concerning the dispositive issues on appeal.  The notice defects are non-prejudicial and would have no prejudicial effect to the Appellant in deciding his case at this time.  Therefore, the Board finds this error harmless and will proceed accordingly.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); citing Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that counsel's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim).

VA has also satisfied its duty to assist the Appellant in the development of his claim.  Service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  

In July 2014, the Board remanded the Appellant's claim to the AOJ for additional development.  Specifically, the Board directed the AOJ to obtain any outstanding, pertinent medical records, obtain an audiological VA examination, and then readjudicate the claim. 

In substantial compliance with the July 2014 remand, the AOJ sent the Appellant a post-remand development letter in August 2014, requesting the location and dates of treatment at a VA Medical Center; any treatment records pertinent to his claimed condition; names, addresses, and approximate dates of treatment for all non-VA health care providers; and completion of a VA Form 21-4142 Authorization and Consent to Release Information.  The Appellant did not provide the requested information and submitted a statement indicating he did not have any additional evidence regarding his appeal.  See Due Process Waiver, 1 (June 4, 2015) (VBMS).

Also in substantial compliance with the July 2014 remand, the AOJ obtained a VA examination in February 2015, relevant to the issues decided.  The February 2015 VA examination was for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In March 2015, the VA examiner provided an addendum opinion clarifying her findings from the February 2015 examination.  The VA examiner reviewed the claims file, provided a clear rationale for all opinions, and substantially complied with the Board's remand directives.
 
In June 2015, the AOJ issued a SSOC, considering all new pertinent evidence since the July 2014 remand, affirming the denial of the Appellant's service connection claim. 

Accordingly, the Board finds that the AOJ substantially complied with the prior remand directives, accomplished all necessary development, and satisfied the duty to assist.  

II.  Analysis 

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claim for service connection is based on a period of ACDUTRA, as is the case here, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not achieve Veteran status.  Without an established Veteran status, the presumptions of service connection and sound condition are inapplicable.  Id.

Under 38 C.F.R. § 3.385, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a Veteran's period of active military service in order for service connection to be granted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (holding in-service medical records that do not demonstrate compensable hearing loss do not automatically bar a later claim for hearing loss).
Thus, a Veteran who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. At 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 







Left ear hearing loss

Regarding left ear hearing loss, there is no medical evidence of record indicating a diagnosis of this disability during the pendency of the Appellant's claim.  Beyond filing a claim for "bilateral" hearing loss, the Appellant has not provided lay or medical evidence indicating current left ear hearing loss.  The Appellant is not shown to possess the type of medical expertise that would be necessary to competently diagnose a hearing loss disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, the Board finds that the Appellant does not have a current left ear hearing loss disability.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for a left ear hearing loss disability is denied. 

Right ear hearing loss

Regarding the claim of right ear hearing loss, the Board finds that the Appellant has a "disability" that meets the criteria of 38 C.F.R. § 3.385.  In February 2015, the Appellant was afforded a VA audiological examination, which reflected the following pure tone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
105+
105+
105+
105+
105+
NA
LEFT
20
10
20
25
25
NA









The VA examiner felt the use of the word recognition was inappropriate because of language difficulties, cognitive problems, and inconsistent word recognition scores.  See VA examination, 2 (Feb. 5, 2015) (VBMS).  She specifically noted that the Appellant's tracheostomy impacted the validity of the speech recognition scores.  Id. at 3.  However, she indicated that the pure tone test results were valid for rating purposes.  See id. 1-2.  She diagnosed the Appellant with sensorineural hearing loss in the right ear.  Id. at 2.  Thus, the Appellant satisfies the first element of service connection, the existence of a current disability.  Shedden, 381 F.3d at 1167.

The Appellant must now demonstrate an in-service incurrence or aggravation of a disease or injury.  Id.  The Appellant has stated that he suffered from hearing loss during his period of ACDUTRA, when he was on the "wrong side of a howitzer."  See VA examination, 3 (Feb. 5, 2015) (VBMS).  The Appellant claims that after the incident, he had a ruptured ear drum, no hearing in his right ear, and ringing in the right ear.  See id.

The Board finds that the Appellant is competent to describe being exposed to loud noise, such as those caused by artillery weaponry.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that statements related to an observable condition are competent).  The Board also notes that the Appellant's Form DD-214 reflects that he was a "Cannon Crewman."  Based on these facts, the Board finds that the Appellant was exposed to acoustic trauma during his period of ACDUTRA, satisfying the second element of entitlement to service connection.  Shedden, 381 F.3d at 1167.   

The Board now turns to whether the Appellant's exposure to acoustic trauma caused his current right ear hearing loss.  The Appellant's STRs reveal that he completed audiograms at both enlistment and discharge.  See Service Treatment Records, 48, 50 (July 27, 2014) (VBMS).

The Appellant's March 1980 enlistment audiogram reflected the following pure tone thresholds, in decibels: 







HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
5
-
5
NA
LEFT
5
5
5
-
5
NA









The Appellant's June 2010 separation audiogram reflected the following pure tone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
5
-
5
NA
LEFT
5
5
5
-
5
NA









In her February 2015 opinion, the VA examiner noted that the Appellant had normal hearing sensitivity at both the entrance and separation exams with no significant threshold shifts.  Based on this medical evidence, the VA examiner opined that there was no evidence the Appellant's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  Thus, the VA examiner concluded it less likely as not that the Appellant's current hearing loss was caused by or a result of military noise exposure. 

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the Appellant's claims file, which included STRs; soliciting a medical history from the Appellant; and performing all necessary diagnostic testing.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Appellant's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which she based her opinion and also addressed the Appellant's contentions and the medical evidence from his private healthcare provider.  See VA examination, 1 (Feb. 5, 2015) (VBMS).

The Board notes that the Appellant has suggested that his hearing loss disability pre-existed service and was caused by a childhood slap injury.  See Private Treatment Records, 46 (Mar. 17, 2009) (VBMS).  In August 2003, a private healthcare provider opined that the Appellant's right ear hearing loss was "likely from early childhood."  See Private Treatment Records, 46 (Mar. 17, 2009) (VBMS).  The private healthcare provider opined that the Appellant's right ear hearing loss was unlikely related to the slap injury and more likely related to congenital or early childhood infection, suggesting mumps as an example.  See id.  The private provider did not specifically discuss any known condition from the Appellant's childhood medical history which could have caused right ear hearing loss and did not address whether the Appellant's hearing loss was caused or aggravated by military service.  Consequently, the Board assigns limited weight to the private healthcare provider's opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign a doctor's opinion").

In March 2015, the February 2015 VA examiner provided an addendum opinion, addressing whether the Appellant's right ear hearing disability preexisted service.   The VA examiner opined that the Appellant's current hearing loss disability clearly and unmistakably did not exist prior to service because the Appellant had normal hearing at both enlistment to and separation from service.  The VA examiner once again reviewed the Appellant's claims file, including the Appellant's reported medical history and results from prior diagnostic testing.  See Prejean, 13 Vet. App. 444.  Similar to her February 2015 report, the VA examiner provided the facts and rationale on which she based her opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file and the prior VA examination.  Thus, the Board assigns greater probative weight to the VA examiner's addendum opinion than to the private healthcare provider's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) .  
The Board notes that sensorineural hearing loss, as an organic disease of the nervous system, is among those chronic conditions listed in 38 C.F.R. §  3.309.  As the Appellant has not established Veteran status, he cannot benefit from presumptions of chronicity.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) ("a claimant whose claim is based on a period of [ACDUTRA] can never be entitled to the presumption of service connection").  However, a showing of continuity of symptoms after discharge may support the claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Appellant's STRs are entirely negative for any recordation of complaints, treatment, clinical findings, or diagnosis relating to hearing loss; they are positive for audiograms indicating normal hearing and enlistment and separation.  See Service Treatment Records, 48, 50 (July 27, 2014) (VBMS).  The Board notes that although the Appellant received treatment for a variety of conditions during and after his period of ACDUTRA, the record does not contain any reported hearing loss until 2003.  See Private Treatment Records, 59 (May 6, 2009) (VBMS).  With regard to the long evidentiary gap of more than 20 years between ACDUTRA and the earliest post-service references of hearing loss, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim); but see Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at *6 (Vet. App. Apr. 30, 2012) (claimants may not have continuous medical documentation due to a lack of access to medical care or a tendency to "bear up under progressively worsening symptoms").  The instant case is distinguished from Ramsey, persuasive authority, in that the Appellant clearly sought treatment during and after his period of ACDUTRA for other ailments, indicating that access to treatment and an inclination to "bear up under progressively worsening symptoms" likely did not apply.  See Ramsey v. Shinseki, No. 11-0010, 2012 WL 1511702, at *6 (Vet. App. Apr. 30, 2012).
Furthermore, the Board notes that the Appellant is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of sensorineural hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Appellant is not competent to address.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Appellant's right ear hearing loss is related to service.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Appellant's claim of entitlement to service connection for right ear hearing loss. 


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


